Flint Telecom Group, Inc. 7500 College Blvd., Suite 500 Overland Park, Kansas 66210 Tel.: (913) 815-1570 January 13, 2011 U.S. Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 Attn: Larry Spirgel Re: Flint Telecom Group, Inc. Registration Statement on Form S-1 Originally Filed December 3, 2010 File No. 333-170953 Ladies and Gentlemen: Pursuant to Rule477 under the Securities Act of 1933 (the “Act”) Flint Telecom Group, Inc. (the “Company”) requests the withdrawal of the Company’s Registration Statement on Form S-1 originally filed on December 3, 2010 (the “S-1 Registration Statement”).No sales of the Company’s common stock have been or will be made pursuant to the S-1 Registration Statement The Company requests that in accordance with Rule457(p)under the Securities Act, all fees paid to the Commission in connection with the filing of the above-captioned registration statement be credited for future use. Upon grant of the Commission’s consent, please provide a facsimile copy of the written order consenting to the withdrawal of the S-1 Registration Statement to the undersigned, facsimile number (908) 663-2443, with a copy to the Company’s outside legal counsel, Anslow & Jaclin, LLP, Attn: Joseph M. Lucosky, Esq, 195 Route 9 South, Suite 204, Manalapan, NJ 07726, facsimile number (732)577-1188. If you have any questions with respect to this matter, please contact Joseph M. Lucosky, Esq. at (732) 409-1212. Very truly yours, FLINT TELECOM GROUP, INC. By: /s/ Vincent Browne Vincent Browne Chief Executive Officer
